Blake, Robert - True Accord
                                                                                                                                     Case details generated 10/14/2020
                                                                                                                                           Print     Delete        Edit



                      FWD: Fw: Attention: Robert Blake                                                                                                   Incoming Email
                                                                                                                                                   New Message
                                                                                                                                                          0 Attachments
                      To: tbradburn@bradburnlaw.com
             SenderFrom: rjremodels@yahoo.com                                                 Subject                              Last Post
                      Sent: Fri Mar, 06 2020 4:28 pm
             Robert   Case Link:
                      Blake      Blake, Robert - True Accord | Contact Link: Robert Blake (Client)FWD:
                              (Client)                                                                   Fw: Attention: Robert B     03/06/20




                From: "Robert Blake" <rjremodels@yahoo.com>
                Date: Fri, Oct 11, 2019 10:07 am
                To: "MR.Thomas Bradburn" <tbradburn@bradburnlaw.com>
                Subject: Fw: Attention: Robert Blake

                ----- Forwarded Message -----
                From: Bobby Blake <bobbybcfc@yahoo.com>
                To: Bobby Blake <rjremodels@yahoo.com>
                Sent: Friday, October 11, 2019, 9:59:22 AM EDT
                Subject: Fw: Attention: Robert Blake


                ----- Forwarded Message -----
                From: Eric Lee <eric@notify.trueaccord.com>
                To: Robert Blake <BOBBYBCFC@YAHOO.COM>
                Sent: Thursday, October 10, 2019, 2:40:36 PM EDT
                Subject: Attention: Robert Blake


                This is an important message for Robert Blake. If you are not this person, please disregard and delete it.


                 TrueAccord account number: 47-41-7502-42235


                 Attention:      Robert Blake
                                 9430 MERCURY DR
                 At:
                                 INDIANAPOLIS, IN 462291245
                 Account Number: 47-41-7502-42235


                We have been retained by Merrick Bank for a limited amount of time to help you resolve your late balance of
                $2,723.67. Merrick Bank sent us your information in order to collect this overdue balance.

                We request that you make a payment and resolve your balance.

                Please click here to view your payment options. You can also respond to this email with any questions.

                Regards,
                Eric Lee
                TrueAccord
                (866) 611-2731


                This communication is from a debt collector. This is an attempt to collect a debt andany information obtained
                will be used for that purpose.



                Copyright © 2019 TrueAccord
                303 2nd Street Suite 750 South San Francisco CA 94107




                                                                                                                                                                          /
